      Case 3:19-cv-00287-MMD-WGC Document 44 Filed 09/24/20 Page 1 of 2




 1   CHRISTOPHER J. HICKS
     Washoe County District Attorney
 2
     LINDSAY L. LIDDELL
 3   Deputy District Attorney
     Nevada State Bar 14079
 4   One South Sierra Street
     Reno, Nevada 89501
 5   (775) 337-5700
     lliddell@da.washoecounty.us
 6
     ATTORNEYS FOR WASHOE COUNTY
 7

 8                              UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10                                                ***
11   MARY LOHNES

12                 Plaintiff,                            Case No. 3:19-CV-00287-MMD-WGC

13          vs.                                           STIPULATION FOR DISMISSAL
14   WASHOE COUNTY,
15                 Defendant.
16

17          Plaintiff Mary Lohnes hereby stipulates to dismiss with prejudice all claims brought
18   against Defendant Washoe County including any and all claims that could have arisen from
19   the events set forth in Plaintiff ’s Complaint, pursuant to Federal Rule of Civil Procedure
20   41(a)(2) and the Settlement Agreement and Release of Claims executed in the course of this
21   litigation. Each party shall bear their own attorney’s fees and costs incurred herein.
22   ///
23   ///
24   ///
25   ///
26   ///


                                                   -1-
      Case 3:19-cv-00287-MMD-WGC Document 44 Filed 09/24/20 Page 2 of 2




 1   IT IS SO STIPULATED.

 2   CHRISTOPHER J. HICKS
     District Attorney
 3

 4   By                        9/24/2020     By /s/ Kerry S. Doyle          9/24/2020
     LINDSAY L. LIDDELL            Dated       KERRY S. DOYLE                   Dated
 5   Deputy District Attorney                  DOYLE LAW OFFICE, PLLC.
     One South Sierra Street                   4600 Kietzke Lane, Suite I-207
 6   Reno, Nevada 89501                        Reno, Nevada 89502
     lliddell@da.washoecounty.us               kerry@rdoylelaw.come
 7   (775) 337-5700                            (775) 525-0889

 8   ATTORNEY FOR WASHOE COUNTY                  ATTORNEY FOR MARY LOHNES

 9

10

11    Case dismissed. IT IS SO ORDERED.
12

13
      Dated: September 24, 2020             ______________________________
14                                          U.S. District Judge
15

16

17

18

19

20

21

22

23

24

25

26


                                           -2-
